  Case 1:19-cv-02381-LTB-MEH Document 89-9 Filed 04/20/20 USDC Colorado Page 1 of 2




Sent from my iPhone

Begin forwarded message:

      From: Heather Johnson <heather.johnson@rentrange.com>
      Date: August 2, 2016 at 11:34:00 AM MDT
      To: 'walter Charnoff' <wcharnoff@icloud.com>
      Subject: RE: Garde Invoice

      Wire has been sent, confirmation#5000177005.

      From: walter Charnoff [mailto:wcharnoff@icloud.com]
      Sent: Tuesday, August 2, 2016 11:26 AM
      To: heather@rentrange.com
      Subject: Fwd: Garde Invoice



      Wally Charnoff | CEO of RentRange Data Services
      wally@rentrange.com
      P: +1 303 517 9550

      RentRange™
      11030 Circle Point Road, Suite 250
      Westminster, CO 80020
      www.rentrange.com

      Begin forwarded message:

             From: Nancy Loving <nycloving@gmail.com>
             Date: July 29, 2016 at 11:49:46 AM MDT
             To: "bcharnoff@gmail.com" <bcharnoff@gmail.com>, "wcharnoff@icloud.com"
             <wcharnoff@icloud.com>
             Subject: Garde Invoice

             Hi Brande and Wally,
                                                               EXHIBIT 8



                                                      1
Case 1:19-cv-02381-LTB-MEH Document 89-9 Filed 04/20/20 USDC Colorado Page 2 of 2


           I have all the information for us to move forward and finalize your purchase. I
           will be seeing Harold on Sunday and will be delighted to talk to him about the
           sale and have you both speak with Harold, especially about the specific work.

           I received the final quote from Atelier 4 who will be crating and shipping the
           art. They can pick up Monday- Wednesday of next week. It is 7-10 business
           days enroute to your shipping destination as it shipped ground. Again, we will
           handle all shipping cost. We can also determine what gets shipped right away and
           if you prefer to store it here with us until the house is built or location for art
           determined. Also, the museum may be in a position, once we determine the details
           of the exhibition to have work shipped there as well.

           I am excited about the possibility for the exhibition at the Wyoming
           Museum. Nicole Crawford, Curator of Collections, will be working with me in
           the next few weeks to determine exhibition details and to look at dates. Most of
           these exhibitions take months to procure, but they would like Harold to attend and
           I reminded them of the essence of timing - being sooner than later.

           We have no tax to add to the purchase since we are shipping out of state.
           The wire instructions are below or feel free to mail a check to the address
           below. Whatever you are more comfortable with.
           The final amount was $45,120. I will send you a receipt of sale, Certificates of
           Authentication and a portfolio with all the important information for your records.
           Please feel free to call or text me with any questions or thoughts moving forward!

           Best,
           Nancy

           TD BANK
           Wilmington Delaware
           ABA# 031 101 266
           Art Port LLC
           Nancy Loving CEO
           Account # 026013673

           or

           Nancy Loving /ArtPort
           26 Covlee Drive
           Norwalk, CT 06855
           917-703-7172



   This email and any files transmitted with it are for the use of the intended recipient(s) and may contain
   information that is privileged, confidential or copyrighted under applicable law. If you are not the intended
   recipient, you are hereby notified that disclosing, copying, distributing or taking any action in reliance on
   the contents of this information is strictly prohibited. If you have received this email in error, please let us
   know by reply email and permanently delete this communication from your system, along with any
   attachments.



                                                           2
